                             1N THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NORTH CAROLINA
                                      SOUTHERN DIVISION
                                       NO : 7:18-CV-00214-BO




 TERRI ANTOINETTE SMITH,
                                                 )
                                                 )
                Plaintiff,                       )
                                                 )       ORDER APPROVING 406(b) FEES
        V.                                       )
                                                 )
ANDREW SAUL                                      )
Commissioner of Social Security,                 )
                                                 )
     Defendant.                                  )
______________                                   )

        Plaintiff's counsel filed a motion for approval of attorney's fees under section 206(b) of

the Social Security Act, 42 U.S.C. § 406(b), seeking an attorney' s fee $22,059.88 from past due

benefits of $88,236 payable to Plaintiff. Attorney's fees under section 206(b) are paid from

past-due benefits awarded to a successful claimant, 42 U.S .C. §406(b). Counsel agrees that this

requested fee will pay for all services at all levels. Plaintiff s counsel ' s request therefore

represents approval of attorney fees of25% of total retroactive benefits.

        Under Gisbrecht v. Barnhart, 535 U.S. 789, 122 S. Ct. 1817 (2002), it is the duty of the

Court to determine a reasonable fee.

       The Court, in Culbertson v. Berryhill,586 U.S. 304, 139 S. Ct. 517(2019), has endorsed

the use of a contingency contract between the parties to allow up to a 25% fee of aggregate

benefits for representation in Federal Court, providing that such a fee is reasonable.

       It is ORDERED that Plaintiff's counsel be allowed fees under 42 U.S .C. § 406(b) in the

amount of /    t;: />1tf, tJt?
This the   U   day of
                        --
                        ~~   , 2021.
